LeNroot, Judge,
concurring:
I concur in the conclusion of the majority of the court because I understand the effect of its opinion to be that there must be proof of either a specific authority to sign the protest, or of a general agency sufficiently broad in scope to include the signing of protests; or, in the absence of either, a ratification by the principal whom the agent purports to represent of the specific act of signing the protest. I construe this to be the effect of the opinion from the following complete statement of the facts, not fully set forth in the majority opinion:
The protest was signed “F. L. Kraemer & Co., By Siegel & Man-dell.” It is conceded that Siegel & Mandell were the duly authorized attorneys of Kraemer & Co. There was offered and received in evidence a power of attorney executed by Sidney Blumenthal & Co. (Inc.), appointing F. L. Kraemer its agent, with express power to sign protest on behalf of the principal. It is stipulated that F. L. Kraemer & Co. is a copartnership, consisting of F. L. Kraemer and Charles F. Kraemer. The files show that Charles F. Kraemer, the other copartner, signed five notices of intent to export, in the following manner: “Sidney Blumenthal & Co. (Inc.), by Charles F. Krae-mer, Attorney,” said notices describing a portion of the merchandise upon which the drawback is here claimed. Subsequent to the filing of the notices of intent to export, a drawback entry was filed on November 20, 1927, in the name of Sidney Blumenthal & Co. (Inc.), and verified by its assistant treasurer and superintendent. The caption of the entry is as follows: “Entry for Drawback on merchandise exported under Notice of Intent to export by Sidney Blumenthal & Co., Inc.,” and following, each of the notices of intent to export signed by Charles F. Kraemer for Sidney Blumenthal & Co. (Inc.) is referred to by number. This clearly constituted a recognition of the agency of Charles F. Kraemer, with power to sign the notices of intent to export. The proof also shows that upon nearly all of the papers in the file is found the rubber stamp:
F. L. Kraemer & Co.
Customs & Freight Brokers,
16-18 Bridge Street,
Bowling Green 2748,
New York, N. Y.'
We have, therefore, in this case" an'express 'authorization of oñé member of the partnership to sign the protest in question, a recog*452nition of the agency of Charles F. Kraemer, the other copartner, to sign the notices of intent to export required by the regulations of the Treasury Department, and the rubber stamp of F. L. Kraemer & Co. appearing on various papers on file throughout the case.
If authority to sign a protest could ever be presumed from specific acts not connected with the protest, I think it exists in this case; but I believe it to be a correct rule that there must be specific authority shown, either by proof of general agency or specific authority to sign the protest, or ratification as above indicated, in order to constitute a valid protest.